                                                                                        **FILED**
     Case 1:21-cr-00277-PKC Document 1-1 Filed 05/25/21 Page 1 of 1 PageID #: 2
                                                                                   12:14 pm, Jan 26, 2021


                                                                                  U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF NEW YORK
                                     INFORMATION SHEET

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


1.
                                                     1:21-cr-00277(PKC)(CLP)
        Title of Case: United States v. Apolonia Angeles

2.      Related Magistrate Docket Number(s): N/A

3.      Arrest Date:   Click here to enter a date.

4.      Nature of offense(s):   ☐ Felony
                                ☒ Misdemeanor

5.      Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local E.D.N.Y.
        Division of Business Rules): N/A

6.      Projected Length of Trial:    Less than 6 weeks      ☒
                                      More than 6 weeks      ☐

7.      County in which crime was allegedly committed: Richmond
        (Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)

8.      Was any aspect of the investigation, inquiry and prosecution giving rise to the case
        pending or initiated before March 10, 2012.1        ☐ Yes ☒ No

9.      Has this indictment/information been ordered sealed?        ☐ Yes ☒ No

10.     Have arrest warrants been ordered?                          ☐ Yes ☒ No

11.     Is there a capital count included in the indictment? ☐ Yes ☒ No

                                                     MARK J. LESKO
                                                     Acting United States Attorney

                                              By:    /s/_____________________________
                                                     Virginia Nguyen
                                                     Special Assistant U.S. Attorney
                                                     (718) 254-6280




1
        Judge Brodie will not accept cases that were initiated before March 10, 2012.



Rev. 10/04/12
